DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Presently, claims 1-4 are pending and under consideration.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because the term “compoundcrystal” should be replaced with “compound crystal” in line 9.  Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the product of the nitrile silicification reaction on page 10 does not seem correct. The Si group attached to the oxygen is missing. Moreover, the TMSCN reactant is also missing the Si group in the reaction as illustrated. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Table 1 on page 11 is vague because the actual assay is not disclosed. What is inhibited or what is measured in the assay? What are the units for the IC50 data? Is there a control in the experiment? 
Claim Objections
Claim 4 is objected to because of the following informalities:  the term “compoundcrystal” should be replaced with “compound crystal” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, since the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. Claim 4 provides for various uses of the compound of claim 1, but, since the claim does not set forth any steps involved in the methods/processes, it is unclear what methods/processes applicants are intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “good” in claim 4 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3 and 4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure must be organized and correlated in such a manner as to present a complete and definite claim. Note the format of the claims in the suggested claim language below.


Here is suggested claim language for claims 3-6:
Claim 3. A method of synthesizing the 5-bromoquinazoline derivative compound (I) of claim 1, comprising heating 5-bromoisatin and ammonium formate in absolute methanol to obtain the final product.
Claim 4. A method of synthesizing benzyloxy-trimethylsilane, comprising reacting benzaldehyde and TMSCN with a catalyst of formula (I) according to claim 1 in THF at room temperature to obtain the product. 

Claim 5. A method of synthesizing 1,2-bis(diphenylmethylene)hydrazine, comprising heating a reaction of benzophenone hydrazone with a catalyst of formula (I) according to claim 1 in methanol to obtain the product. 

Claim 6. A method of inhibiting the proliferation of cancer cells comprising contacting leukemia HL-60 cells, hepatoma carcinoma SMMC-7721 cells, colon cancer SW480 cells, and breast cancer MCF-7 cells with a compound of formula (I) according to claim 1.  
Note: The claim language in claim 6 is assuming that the data in Table 1 are measurements from a proliferation assay.  

Applicant is invited to call the Examiner for clarification on the office action. Also, please provide a telephone number where Applicant can be reached for future communications. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624